                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

RYAN MUCAJ et al.                                  :

v.                                                 :     3:20-cv-66 (MPS)

UNIVERSITY OF CONNECTICUT et al                    :     JANUARY 27, 2021

                       PLAINTIFFS’ MOTION TO EXTEND TIME
                 TO RESPOND TO DEFENDANTS’ MOTION TO DISMISS

         The Plaintiffs move to extend the deadline for responding to the Defendants’

Motion to Dismiss; entry 61. The deadline presently is January 27, 2021. The

extension requested is for 47 days, or until Monday, March 15, 2021. The Defendants

consent to the request.

         The following facts are relevant to this motion. Counsel for the Plaintiffs has had

the COVID-19 virus and has been quarantined since January 17, 2021.1 Symptoms in

this case include substantial cognitive impairment and severe fatigue. Counsel is still

symptomatic. In addition the quarantine prevented access to counsel’s office and

physical files there. These make a suitable response impossible for counsel.

         Previous to Counsel’s diagnosis, several other attorneys and staff in the office

were diagnosed in late December, 2020 and early January, 2021, on a sequential basis.

These created workflow and logistical problems in the relatively small office. These

made it difficult for counsel to address the filing.

         Furthermore, the filing is a hefty 55 pages and raises numerous discrete issues.

The memorandum in support of the motion is sometimes straightforward, but sometimes

nuanced and complex. Accordingly, additional time would be required even if health

1
    Documentation can be provided as necessary.
                                               1
and logistical issues did not arise.

       The requested extension for 45 days is made in a good faith hope that

circumstances will substantially change in the interim to make practicable the research

and writing required for filing a suitable response.

       .



                                       BY:   /s/ Mario Cerame ct30125
                                             Mario Cerame
                                             E: mario@brignole.com

                                             Brignole, Bush & Lewis LLC
                                             73 Wadsworth Street
                                             Hartford, Connecticut 06106
                                             T: 860.527.9973
                                             F: 860.527.5929
                                             E: attorneys@brignole.com




                                               2
                                  CERTIFICATION OF SERVICE

        I hereby certify that on January 27, 2021, a copy of the foregoing Motion was filed
electronically and served by mail to anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the Court’ s electronic filing system or by mail
to anyone unable accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the Court’s CM/ECF system.

                                                       /s/ Mario Cerame
                                                       Mario Cerame




                                                  3
